DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to inventions non-elected without traverse.  Accordingly, claims 10-13 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 10-13:  (canceled).
Authorization for this examiner’s amendment was given in an interview with Frank Miskiel on 4/23/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The amendment and Remarks filed 10/15/2020 have been considered and are fully persuasive.  Specifically, Applicant’s argument in the Remarks that none of 
The closest prior art is Ladole which discloses a method for preparation of zinc ferrite comprising:  dissolving a zinc precursor in distilled water and allowing it to react with sodium hydroxide; preparing a solution of ferrite precursor in HCl and mixing with the first mixture;  drying and calcining after filtering the product.  Ladole therefore discloses a method where a zinc precursor solution is brought into contact with an aqueous basic solution; a ferrite precursor solution is added to the first precipitate to obtain a second precipitate; and drying and firing the second precipitate after filtering.
Ladole does not disclose the method comprising simultaneously dropping the zinc precursor solution and the aqueous basic solution having a pH of 7 to 10 into deionized water at a temperature of more than 5 °C and 15 °C or less.  There is no reason to modify the process according to Ladole to include the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/20/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732